Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 1 of 8 PagelD# 188

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

MICHAEL J. GUINN,
Petitioner,
Civil Action No. 1:19-cv-1358

V.

RYAN D. MCCARTHY,
Secretary of the Army, ET AL.

Respondent.

eee ee ee ee eee

MEMORANDUM OPINION

THIS MATTER comes before the Court on the Petitioners’ Motion
to Dismiss pursuant to Federal Rules of Civil Procedure 12(b) (1)
and 12(b) (6).

Petitioner Michael Guinn is a military servicemember
currently confined in military prison at Ft. Leavenworth, Kansas.
In 2017, Petitioner was convicted of sexual abuse of a child under
the age of 12 in violation of Article 120b of the Uniform Code of
Military Justice, 10 U.S.C. § 920b (2012), before a General Court
Martial. As relevant here, Petitioner was sentenced to a four-year
term of confinement, which commenced on September 26, 2017.

The Military’s Inmate Visitation Policy (the “Visitation
Policy”) in effect when Petitioner began serving his sentence
provided that inmates convicted of a child sexual offense were

prohibited from having any contact with minor children, to include
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 2 of 8 PagelD# 189

their own children, unless that inmate received an “exception.” An
exception was available for inmates that completed the prison’s
Sex Offender Treatment Group program. As a condition of entry into
the treatment program, the inmate was required to first admit guilt
to his or her crimes.

Petitioner, who has three minor children, alleges that he was
ineligible to participate in the Sex Offender Treatment group
because he refused to take responsibility for his crimes. As a
result, Petitioner could not receive an exception to the Visitation
Policy and was prohibited from contacting his children until the
Visitation Policy was amended, some 18 months after he began his
incarceration. Petitioner alleges that during the 18 months that
he was unable to contact his children he was “deprived of his
fundamental parental rights” in violation of the First and Fifth
Amendments of the United States Constitution.

This is Petitioner’s second lawsuit arising out of his
confinement. Petitioner’s first lawsuit (19-cv-548) contained
nearly identical allegations but sought a Writ of Mandamus. The
Court dismissed Petitioner’s first lawsuit on September 10, 2019
for lack of subject matter jurisdiction, finding that Petitioner
could not satisfy the strict requirements necessary to warrant
mandamus relief because Petitioner had no clear right to the relief

sought (money damages and a sentence reduction).
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 3 of 8 PagelD# 190

In this matter, Petitioner filed a petition for a writ of
habeas corpus and again seeks money damages and a_ sentence
reduction. Respondents’ motion to dismiss argues that the Court
lacks jurisdiction over his petition because Petitioner did not
file in the district where he is currently confined. Respondents
also argue that Petitioner fails to state a claim for reasons that
are addressed below.

Federal Rule of Civil Procedure 12(b) (1) “enables a party to.
move for dismissal by challenging a court’s jurisdiction over a

subject matter.” Medtronic, Inc. v. Lee, 151 F. Supp. 3d 665, 671

 

(E.D. Va. 2016). In deciding a 12(b){1) motion, the court must
ascertain whether “plaintiff’s allegations, standing alone and
taken as true, plead[] jurisdiction and a meritorious cause of
action.” Dickey v. Greene, 729 F.2d 957, 958 (4th Cir. 1984). “The
burden of proving subject matter jurisdiction is on the plaintiff.”

Richmond, Fredericksburg & Potomac R.R. v. United States, 945 F.2d

 

765, 768 (4th Cir. 1991).

The burden to defeat a motion to dismiss for failure to state
a claim is similarly well-established. On a Rule 12(b) (6) motion
to dismiss, a court must accept all well-pleaded facts as true and
construe those facts in the light most favorable to the plaintiff.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Reyes v. Waples Mobile

 

Home Park Ltd. P'ship, 903 F.3d 415, 423 (4th Cir. 2018). The

 

complaint must provide a short and plain statement showing that

3
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 4 of 8 PagelD# 191

the pleader is entitled to relief, Fed. R. Civ. P. 8(a) (2), and it
must state a plausible claim for relief to survive a motion to

dismiss. Igbal, 556 U.S. at 679; Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007).

Respondents argue that the Court does not have subject matter
jurisdiction over this matter because Petitioner did not file this
case in the district where he is confined. Respondents rely on

Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) for the proposition

 

that “(w]henever, a § 2241 habeas petitioner seeks to challenge
his present physical custody within the United States, he should
name his warden as respondent and file the petition in the district
of confinement.” Respondents further cite to cases which have held
that District Courts lack subject matter jurisdiction of habeas
petitions filed in districts where a petitioner was not confined.

E.g. Scott v. United States, 586 F. Supp. 66, 68 (E.D. Va. 1984)

 

(“[{T]his Court finds that it does not have jurisdiction to consider
Petitioner Scott’s habeas corpus petition since neither Scott nor
his custodian . . . are within the jurisdiction of this Court.”).

Petitioner responds by relying on Braden v. 30th Judicial

 

Circuit Court of Kentucky, 410 U.S. 484 (1973) for the proposition

 

that he may bring suit in the Eastern District of Virginia because
that is where his “custodians” are located. Petitioner further
argues that his status as an inmate in Kansas does not limit him

to filing his petition there because he complains of “no nexus to
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 5 of 8 PagelD# 192

his immediate custodian in Kansas.” Instead, Petitioner argues
that he is challenging the policy and programming oversight
functions of the United States Army Corrections System, which is
headquartered in Arlington, Virginia and is within this District.

The law is clear that “nothing in Braden supports departing
from the immediate custodial rule in the traditional context of
challenges to present physical confinement[.]” Padilla, 542 U.S.
at 438. That is, “[w]henever a § 2241 habeas petitioner seeks to
challenge his present physical custody within the United States,
he should name his warden as respondent and file the petition in
the district of confinement.” Id. at 447. It is apparent that
Petitioner’s “immediate custodians” are in Kansas and because he
is challenging conditions of his physical confinement, he may not
file his habeas petition outside of that district. Accordingly,
the Court finds that it lacks jurisdiction over his petition. See
Scott, 586 F. Supp. at 68.

Respondents also advance three arguments that Petitioner’s
complaint fails to state a claim, even if the Court had subject
matter jurisdiction. First, Respondents argue that Petitioner has
not exhausted his military remedies. Second, Respondents argue
that Petitioner does not claim he is being “held in violation of
Federal law.” Third, Respondents argue that monetary damages
cannot be recovered by a habeas action, relying on Preiser v.

Rodriguez, 411 U.S. 475, 494 (1973).

5
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 6 of 8 PagelD# 193

In response to Respondents’ first argument, Petitioner argues
that the Army Court of Criminal Appeals denied his request for
relief “under the premise that another court was better suited to
hear Petitioner’s claims” and that it stated that a federal court
was better suited to evaluate and provide relief for his
constitutional claims. However, the Court also understands that
the Court of Appeals for the Armed Forces, which has discretionary
review over the Army Court of Criminal Appeals, has accepted review
of Petitioner’s case and has recently issued a briefing order.
Petitioner contends that the Army Court of Criminal Appeals’
statement that this matter would be better suited for federal court
review is akin to a mandate, requiring that he file his case in
federal court despite his currently pending appeal to the Court of
Appeals for the Armed Forces.

The Court finds that Petitioner has failed to exhaust the.
military remedies available to him such that the Court’s review of
this matter is inappropriate at this time. The Court cannot accept
the Army Court of Criminal Appeals’ statement that a federal court
would be better suited to hear Petitioner’s case as means of
circumventing the well-established rules of exhaustion,
particularly where Petitioner has successfully obtained review by
the Court of Appeals for the Armed Forces and his case there is

still pending. See Schlesinger v. Councilman, 420 U.S. 738, 758

 

(1975) (“federal courts normally will not entertain habeas
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 7 of 8 PagelD# 194

petitions by military prisoners unless all available military
remedies have been exhausted.”); Noyd v. Bond, 395 U.S. 683, 693
(1969) (“habeas corpus petitions from military prisoners should
not be entertained by federal civilian courts until all available
remedies within the military court system have been invoked in

vain.”); Hennis v. Hemlick, 666 F.3d 270, 277 (4th Cir. 2012) (the

 

exhaustion requirement “applies as long as there is an available,
unused remedy which may result in relief.”). Because Petitioner’s
appeal to the Court of Appeals for the Armed Forces has been
accepted for review and is pending, he has failed to exhaust his
military remedies and this Court’s review is not appropriate, even
assuming it had jurisdiction over the matter.

Respondents next argue that habeas petitions are only proper
where a petitioner claims he is “in custody in violation of the
Constitution or laws or treaties of the United States,” 28 U.S.C
§ 2241(c) (3), but that Petitioner merely challenges the conditions
of his confinement. Petitioner responds that a challenge to his
right to access his biological children is implicates a potential
violation of his constitutional rights such that habeas is
appropriate. The Court agrees with Respondents. The Court finds
that Petitioner’s allegations that the conditions of his
confinement are unconstitutional are distinct from alleging that
his custody violates federal law. “It is settled that habeas claims

must challenge in some way the fact or duration of the prisoner’s
Case 1:19-cv-01358-CMH-IDD Document 21 Filed 07/13/20 Page 8 of 8 PagelD# 195

confinement . . . [where] the challenge is to conditions of
confinement, the claim must be brought as a civil rights action.”

Martinez v. Brooks, 2004 U.S. Dist. LEXIS 32472, at *7 (E.D. Va.

 

July 26, 2004) (citing Todd v. Baskerville, 712 F.2d 70, 73 (4th

 

Cir. 1993) and Strader v. Troy, 571 F.2d 1263, 1269 (4th Cir.
1978)). Again, assuming the Court found that it had subject matter
jurisdiction over this matter, Petitioner’s claims should be
dismissed for failing to allege that his custody violates a federal
law.

Finally, Respondents argue that monetary relief is not a
recoverable remedy for a habeas claim, but Petitioner responds
that the deprivation of the right to contact his children
“increased the severity” of his confinement such that he is
entitled to monetary relief. The law, however, is clear that if
Petitioner wishes to recover monetary relief, habeas corpus is not

the appropriate vehicle. Preiser v. Rodriquez, 411 U.S. 475, 494

 

(1973).

For the foregoing reasons, the Court concludes Respondents’
motion to dismiss should be granted. An appropriate order shall
issue.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
July 43, 2020
